Exhibit 10.2

 

November 14, 2003

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

1. Purpose of Agreement: The intent of this Separation Agreement and General
Release (“Agreement”) is to amicably, mutually, and finally resolve and
compromise all issues and claims surrounding the employment of R. ELLIOT
CARPENTER (“Elliot Carpenter”) with ROXIO, INC. (“Roxio”), as well as the
termination of such employment.

 

2. Roxio’s Consideration for Agreement: In exchange for the release and
agreements described herein, Roxio agrees as follows:

 

a) Elliot Carpenter will cease to represent Roxio or otherwise act in the
position of Vice President and Chief Financial Officer, effective at the earlier
of the appointment of a CFO replacement or December 31, 2003 (the “Effective
Date”), at which time Elliot Carpenter will continue to serve as a non-officer
employee of Roxio. While serving as a non-officer employee of Roxio, Elliot
Carpenter will (i) provide reasonable assistance to the Chief Financial Officer
of Roxio upon request by such Chief Financial Officer and (ii) make himself
available by telephone to such Chief Financial Officer and to the Chief
Executive Officer of Roxio at reasonable times and for reasonable periods to
respond to inquiries and questions relating to his duties to date with Roxio.
Elliot Carpenter agrees to cooperate with all reasonable requests from Roxio for
information regarding his past and present duties. Elliot Carpenter’s employment
with Roxio will be terminated by mutual agreement effective June 30, 2004.

 

b) As soon as practicable following the Effective Date Elliot Carpenter will be
paid a lump sum cash payment equal to a prorated portion of his annual salary
(prior to the effective date) where the proration is based on the number of days
from the Effective Date through June 30, 2004 divided by 365 days. This lump sum
payment is subject to normal withholdings in accordance with the Company’s
payroll practices and less the salary amount payable immediately below. From the
Effective Date through June 30, 2004, Elliot Carpenter will continue to receive
an annualized salary of $25,000, during which period he will be eligible for all
employee benefits applicable to him prior to the Effective Date and applicable
generally to employees, except any benefits specifically excluded in this
Agreement. In addition and also subject to normal withholdings, Elliot Carpenter
will be paid a lump sum for any accrued vacation up to and including the
Effective Date. Roxio’s continued payment of the foregoing compensation to him
is given as consideration for this Agreement and would not be otherwise due.

 

c) Elliot Carpenter has the responsibility to himself submit completed election
paperwork necessary for his Roxio health, vision and dental benefits to
continue, after June 30, 2004, pursuant to the Consolidated Omnibus Budget and
Reconciliation Act (“COBRA”).

 

3. Resolution of Non-Salary Compensation: Roxio and Elliot Carpenter agree to
the following arrangement regarding his stock options and Roxio’s bonus
compensation system:

 

a) Roxio acknowledges that Elliot Carpenter currently has approximately 211,305
Roxio stock options which are scheduled to vest at various times. He will be
given the right to exercise any of these Roxio stock options which have vested
as of June 30, 2004, in accordance with the rules of the Roxio stock option
plans. All aspects of his Roxio stock options will be governed by the applicable
Roxio stock option plan.

 

b) Elliot Carpenter agrees and acknowledges that (i) he is not eligible for
participation in the Roxio bonus compensation plan for fiscal year 2004, or
subsequent years; (ii) he will cease to accrue vacation as of the



--------------------------------------------------------------------------------

Effective Date and (iii) effective June 30, 2004, he will cease to vest in any
stock options under any stock option plan of Roxio.

 

c) On June 30, 2004, Elliot Carpenter will be paid any other vested benefits
which have accrued as of the date of termination.

 

4. Elliot Carpenter’s Consideration for Agreement: Elliot Carpenter provides the
following consideration in support of this Agreement:

 

a) In consideration for the payments and undertakings described above, Elliot
Carpenter, individually and on behalf of his representatives, successors, and
assigns, completely releases and forever discharges Roxio, Adaptec, Inc., their
respective shareholders, employees, agents, owners, officers and directors,
Board Members, and all other representatives, subsidiaries, divisions,
attorneys, successors, and assigns (collectively, the “Releasees”) from any and
all claims, obligations, and causes of action, known or unknown, which Elliot
Carpenter may now have, or has ever had, against any of the Releasees, arising
from or in any way connected with his employment relationship with Roxio, any
actions during that employment relationship, or the termination of that
employment relationship (the “Release”). This Release covers all statutory,
common law, constitutional and other claims, including but not limited to:
“wrongful discharge” and “constructive discharge” claims; claims relating to any
contracts of employment, express or implied; claims for defamation,
misrepresentation, fraud, or breach of the covenant of good faith and fair
dealing; tort claims of any nature, whether negligent or intentional; claims for
attorney’s fees or costs; claims under federal, state or municipal statute or
ordinance, including but not limited to claims under the California Fair
Employment and Housing Act, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment
Act, the Older Workers’ Benefit Protection Act, the Americans With Disabilities
Act, the Employee Retirement Income Security Act, any section of California
Labor Code or Civil Code, the California Constitution, the Federal
Rehabilitation Act of 1973, the Family and Medical Leave Act, the California
Family Rights Act, the Worker Adjustment and Retraining Notification Act, and
any other laws and regulations relating to employment, employment
discrimination, and employment termination.

 

b) Elliot Carpenter further agrees that on June 30, 2004, he will enter into an
additional Release (similar in nature and scope as to 4a above) for any and all
claims from the date hereof through June 30, 2004.

 

5. Waiver of Unknown Future Claims: Elliot Carpenter has read Section 1542 of
the Civil Code of the State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.

 

Elliot Carpenter acknowledges that Section 1542 gives him the right not to
release existing claims of which he is not now aware, unless he voluntary
chooses to waive this right. Having been so apprised, he nevertheless hereby
voluntarily waives the rights described in Section 1542, and elects to assume
all risks for claims that now exist in his favor known or unknown, arising from
the subject matter of this Agreement.

 

6. Confidentiality of Agreement: Elliot Carpenter agrees that the existence,
terms and conditions of this Agreement, including any and all references to any
alleged underlying claims, are strictly confidential. He shall not disclose,
discuss or reveal the existence or the terms of this Agreement to any persons,
entities or organizations except to his spouse, attorney, financial advisor, or
as required by court order.



--------------------------------------------------------------------------------

7. Savings Clause: Should any of the provisions of this Agreement be determined
to be invalid by a court or government agency of competent jurisdiction, it is
agreed that such determination shall not affect the enforceability of the other
provisions herein. California law shall govern the validity and interpretation
of this Agreement.

 

8. Preparation of Agreement: Regardless of which party initially drafted this
Agreement, it shall not be construed against any one party, and shall be
construed and enforced as a mutually prepared Agreement.

 

9. Mandatory Arbitration Clause: Elliot Carpenter and Roxio agree that any
action to enforce the terms and conditions of this Agreement or for the breach
of this Agreement, shall be referred to final and binding arbitration. Any
arbitration proceeding will be governed by the rules, procedures, and protocols
of the American Arbitration Association and by the Federal Arbitration Act. The
parties hereto expressly waive their rights, if any, to have any such matters
heard by a court or jury, or administrative agency whether federal or state.

 

10. Complete and Voluntary Agreement: This Agreement constitutes the entire
understanding of the parties on the subjects covered. Elliot Carpenter expressly
acknowledges and warrants that he has read and fully understands this Agreement;
that he has had the opportunity to seek legal counsel of his own choosing and to
have the terms of the Agreement fully explained to him; that Roxio has advised
him to consult with an attorney prior to signing this Agreement; that he is not
executing this Agreement in reliance on any promises, representations or
inducements other than those contained herein; and that he is executing this
Agreement voluntarily, free of any duress or coercion.

 

11. Effective Date: This Agreement is effective on day it is executed by Elliot
Carpenter.

 

Dated:   11/14/2003       By:   /s/    R. ELLIOT CARPENTER         (Employee)  
 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

Dated:   11/14/2003       By:   /s/    WM. CHRISTOPHER GOROG (Roxio)    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 